Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2017/0189152) to Johansson et al.
Regarding independent claim 1, Johansson et al. discloses generating an electric potential (See paragraph [0086]) between a first sacrificial electrode (204) and a second sacrificial electrode (206) (See paragraph [0059]-[0060]),
the electric potential (See paragraph [0095]) in the first operational sequence beginning with one of a first polarity and a second polarity (See paragraph [0060]); 
stopping the first operational sequence (with the first on (204)); and commencing a second operational sequence (with the second on (206)) of the oral care device (200), the second operational sequence comprising (See paragraph [0059]): generating the electric potential between the first sacrificial electrode (204) and the second sacrificial electrode (206), the electric potential (See paragraphs [0064] and [0095]) in the second operational sequence beginning with the other of the first polarity and the second polarity (See paragraph [0085]).
Regarding claim 2, Johansson et al. discloses during at least one of the first operational sequence (with the first on (204)) and the second operational sequence (with the second on (206)), the electric potential (See paragraphs [0064] and [0095]) is alternated between the first polarity and the second polarity (See paragraph [0060]) at predetermined intervals (See paragraph [0059]).
Regarding claim 3, Johansson et al. discloses one of the first sacrificial electrode (204) and the second sacrificial electrode (206) gives off ions (See paragraph [0060]) in response to the electric potential (See paragraph [0085]).
Regarding claim 4, Johansson et al. discloses each of the first sacrificial electrode (204) and the second sacrificial electrode (206) comprises zinc (See paragraph [0060]).
Regarding claim 5, Johansson et al. discloses the first (204) and second sacrificial electrodes (204) are positioned on the oral care device (200) in a spaced apart manner (See FIG. 2).
Regarding claim 6, Johansson et al. discloses the first (204) and second sacrificial electrodes (206) are located on a head (104) of the oral care device (200).







Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over .S. Patent Publication (2017/0189152) to Johansson et al.
Regarding independent claim 7, Johansson et al. teaches generating an electric potential between a first sacrificial electrode (204) and a second sacrificial electrode (206), the electric potential beginning with one of a first polarity and a second polarity (See paragraph [0060]); and
alternating the electric potential between the first polarity and the second polarity (See paragraph [0060]) following a time interval which is less than two minutes. Johansson et al. is silent regarding a time interval which is less than two minutes. Johansson et al. teaches that the controller (216) includes a timing mechanism that activates the electrodes (204, 206) for a predetermined time (See paragraph [0059]). It would have been obvious for one of ordinary skill in the art at the time before the filing the invention to modify Johansson et al. to include the time interval less than two minutes since such intervals facilitate efficient brushing from one side of the mouth to the over. 
Regarding claim 8, Johansson et al. teaches the time interval is one minute or less. It would have been obvious for one of ordinary skill in the art at the time before the filing the invention to modify Johansson et al. to include the time interval less than one minute since such intervals facilitate efficient brushing from one side of the mouth to the over. 
Regarding claim 9, Johansson et al. teaches that the time interval is one minute or less. It would have been obvious for one of ordinary skill in the art at the time before the filing the invention to modify Johansson et al. to include the time interval less than 30 seconds or less since such intervals facilitate efficient brushing from one side of the mouth to the over. 
Regarding claim 10, Johansson et al. teaches that the time interval is one minute or less. It would have been obvious for one of ordinary skill in the art at the time before the filing the invention to modify Johansson et al. to include the time interval less than 15 seconds or less since such intervals facilitate efficient brushing from one side of the mouth to the over. 
Regarding claim 11, Johansson et al. is silent regarding that the time interval is a plurality of periods of a clock signal generated by an oscillator. It would have been obvious for one ordinary skill in the art at the time before filing of the invention to modify Johansson et al. to include an oscillator to produce clock signals as a means of efficiently monitoring brushing.
Regarding claim 12, Johansson et al. teaches one of the first sacrificial electrode and the second sacrificial electrode (204, 206) gives off ions (See paragraph [0060]) in response to the electric potential (See paragraph [0085]).
Regarding claim 13, Johansson et al. teaches of the first sacrificial electrode (204) and the second sacrificial electrode (206) comprises zinc (See paragraph [0060]).
Regarding claim 14, Johansson et al. teaches for the first (204) and second sacrificial electrodes (206) are located on a head (104) of an oral care device (200).
Regarding claim 15, Johansson et al. teaches for the first and second sacrificial electrodes (204, 206) are positioned spaced apart from each other (See FIG. 2).

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723